DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 June 2022 has been entered.
Response to Arguments
 3.	Claim 2 was objected to because of the following informalities:  the phrase “wherein skin disease comprises [[of psoriasis” should read “wherein the skin disease [[of]] comprises psoriasis”.  Applicant has amended claim 2 for correction, therefore the objection to claim 2 is withdrawn.
4.	Claims 1-6 were rejected under 35 U.S.C. 101 because the claimed invention was directed to an abstract idea without significantly more.  
Applicant argues a mental calculation is not possible because the claims have been amended to indicate that pixel information is used to measure entropy.  Regarding claim 1, amendments include “using a camera to obtain digital images of the patient’s skin the image comprising individual pixels”, and “assessing a level of entropy of the image pixel data” does not require using individual pixels.  In a broadest reasonable interpretation, the image pixel data could just amount to the image itself.  Although Applicant has further amended claim 1 to include the limitation “quantifying the level of entropy by calculating a maximum entropy of the digital images of the patient’s skin”, the quantification as claimed can be performed using pen and paper.  Applicant further argues the image entropy assessment is conducted through the application of the mathematical algorithm (TE (s') = maxsFGmTE (s) ) to essentially the data contained in each pixel in the image and therefore too complex to perform mentally. Examiner suggests If the Applicant wants to avoid the mental process, claim 1 might potentially be amended to include the algorithm and the data contained in each pixel required for the entropy assessment.  Dependent claims 2 and 4-6 are also directed to a mental process and are likewise rejected under 35 U.S.C. 101.  Regarding claim 3, the amended claim limitations “determining a level of entropy of the healthy skin by assessment of variation and randomness of pixel information of the at least one skin image; determining a level of entropy of the disease-affected skin by assessment of the variation and randomness of pixel information of the at least one skin image” can not be performed as a mental process because the determination is performed based on individual pixel information.  Therefore, the rejection of claims 1, 2 and 4-6 under 35 U.S.C. 101 is maintained, and the rejection of claim 3 under 35 U.S.C. 101 is withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The following analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50).  See also MPEP 2016.04(a)(2)(II).
Regarding claims 1-6:
Step 1:
Claims 1, 2 and 4-6 meet the step 1 requirement as they are directed towards a process, machine, manufacture or composition of matter which is/are statutory subject matter.  In this case, “a method” of claims 1, 2 and 4-6 satisfies a “process” category. 
Step 2A, prong 1 test:
Does the claim recite an abstract idea, law of nature, or natural phenomenon?  Yes, as regarding claim 1, the claim as a whole recites a method facilitating steps of a mental process as explained in details below.
Claim 1 in general is about calculating the severity of skin disease through entropy quanitification. 
The limitations of “identifying a patient with potential skin disease and areas of skin having a non-diseased appearance”, “assessing a level of entropy of the image pixel data showing diseased skin through comparison of distribution of randomness as compared to that of images of healthy skin”, “quantifying the level of entropy by calculating a maximum entropy of the digital images of the patient’s skin”, and  “wherein the entropy of the diseased skin is correlated to the severity of skin disease”, as drafted, are process steps, under their broadest reasonable interpretation covering performance of the limitations by one’s own mental processes. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of a mental step, then it falls within the “mental steps” grouping of abstract ideas.  Accordingly, claim 1 recites an abstract idea.
Step 2A, prong 2 test:
Does the claim recite additional elements that integrate the judicial exception into a practical application? No as explained below.  
With regard to claim 1, the claim recites a camera, however the camera fails to direct the claim to significantly more than an abstract idea since the camera is part of insignificant extra-solution data gathering.  Moreover, the camera operates according to its well known, routine, and conventional function which is to capture digital images. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Furthermore, dependent claims 2 and 4-6 merely recite additional mental steps.
Step 2B, prong 2 test:
Claims 1, 2 and 4-6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a camera to obtain digital images cannot provide an inventive concept.  Therefore claims 1, 2 and 4-6 are not patent eligible.



Allowable Subject Matter
6.	Claim 3 is allowed.  Claims 1, 2 and 4-6 are allowable over the prior art and are allowed if the 35 U.S.C. 101 rejection above is overcome.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667